Motion having been filed in the above-entitled cause to dismiss the appeal, on the grounds that notices to the county attorney of said county and the clerk of the district court that the defendant appeals from the judgment rendered, have never been served as required by section 5610, Wilson's Rev.  Ann. St. 1903, and notice of said motion to dismiss having been served as required by rule 6 of the rules of this court (1 Okla. Cr. xi, 101 Pac. viii), and no appearance having been made to resist said motion, the court finds there is nothing in the record showing proof of service of notices that appellant appeals from the judgment as required by law. Upon the record before us, there is nothing which confers jurisdiction upon this court to review the errors set forth in the petition in error. There is no case in this court. For the reason stated, the purported appeal is dismissed, at the cost of plaintiff in error. *Page 208